UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6847



RAYMOND SMITH,

                                            Petitioner - Appellant,

          versus


BOBBY SHEARIN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1553-AMD)


Submitted:   July 21, 2004                 Decided:   August 3, 2004


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Raymond Smith, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and denying his motion for reconsideration. We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.              See Smith v.

Shearin, No. CA-03-1553-AMD (D. Md. June 3, 2003; March 4, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -